Title: To Thomas Jefferson from James Monroe, 4 July 1825
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Oak hill, Loudon,
July 4. 1825.
I sent you by the last mail an herb, which, as had been represented to me by Mr Buckner, had been useful to Mr B. Hooe, in the complaint of the strangary, with Mr Buckners letter on the subject, which I hope you have receivd. Doctor Wallace, happening to be here, when the packet & explanatory letter were despatched, I shewd them to him, & found that he was well acquainted with the herb & its medicinal qualities. At my request he most willingly expressed on paper, his sentiments on the subject, with intention that I should transmit the document to you, which I now do. I indulge a strong hope however, that you have already recoverd from that complaint, and that neither this or any other remedy, will be necessary. very respectfully andsincerely I am Dear Sir yoursJames Monroe